Name: 95/204/EC: Commission Decision of 31 May 1995 implementing Article 20 (2) of Council Directive 89/106/EEC on construction products
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  marketing;  civil law;  building and public works
 Date Published: 1995-06-14

 Avis juridique important|31995D020495/204/EC: Commission Decision of 31 May 1995 implementing Article 20 (2) of Council Directive 89/106/EEC on construction products Official Journal L 129 , 14/06/1995 P. 0023 - 0032COMMISSION DECISION of 31 May 1995 implementing Article 20 (2) of Council Directive 89/106/EEC on construction products (95/204/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), as amended by Directive 93/68/EEC (2), and in particular Article 13 thereof, Whereas Article 13 (3) of Directive 89/106/EEC provides two different procedures for attestation of conformity for a product; whereas Article 13 (4) requires the choice of the procedure within the meaning of the abovementioned Article 13 (3) for a given product or family of products to be specified by the Commission, after consulting the Standing Committee on Construction; Whereas this choice between the two procedures has to be specified according to the criteria stipulated by Article 13 (4); Whereas it is provided in Article 13 (4) that in the case of each procedure there is a requirement for the Commission to select the 'least onerous possible procedure consistent with safety`; this means that for an attestation of conformity for a given product or family of products either a factory production control system under the responsibility of the manufacturer is necessary, or there must be evidence for particular products that for reasons related to the satisfaction of the criteria mentioned under Article 13 (4), the intervention of an approved certification body is required; Whereas it is required by Article 13 (4) that the procedure thus determined must be indicated in the mandates and in the technical specifications; whereas, therefore, it is desirable to adopt the definition of products or family of products as used in the mandates and in the technical specifications; Whereas account must be taken of the fact that the two procedures provided in Article 13 (3) are described in detail in Annex 3; it is necessary therefore to specify clearly the methods by which the two procedures must be implemented, in conjunction with Annex 3, for each product or family or products, since Annex 3 gives preference to certain systems; Whereas the procedure specified in Article 13 (3) (a) corresponds to the systems in Annex 3 under point 2 (ii) first possibility without continuous surveillance, second and third possibilities and the procedure specified in Article 13 (3) (b) corresponds to the systems of Annex 3 under point 2 (i) and 2 (ii) first possibility with continuous surveillance; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction, HAS ADOPTED THIS DECISION: Article 1 The products and families of products set out in Annex 1 shall have their conformity attested by a procedure whereby the manufacturer has under its sole responsibility a factory production control system ensuring that the product is in conformity with the relevant technical specifications. Article 2 The products set out in Annex 2 shall have their conformity attested by a procedure whereby, in addition to a factory production control system operated by the manufacturer, an approved certification body is involved in assessment and surveillance of the production control or of the product itself. Article 3 The procedure for attesting conformity set out in Annex 3 shall be given in mandates for standards. Article 4 This Decision is addressed to the Member States. Done at Brussels, 31 May 1995. For the Commission Martin BANGEMANN Member of the Commission ANNEX 1 - Precast concrete products intended for light structural (1) or non-structural use (in particular, boundary fences, junction boxes for telecommunications, small box culverts and cladding elements). - Thermal insulating materials, which are classified in reaction to fire classes A, B or C and for which the reaction to fire performance is not susceptible to change during the production process, as well as thermal insulating materials in classes D, E or F (2). - Doors, windows, gates, shutters and related products, except power operated doors, gates and fire resistant doors and windows and relevant hardware, including panic hardware. - Membranes intended for any use in buildings except those mentioned in Annex 2 (including damp-proofing, damp-proof courses and water vapour control layers). ANNEX 2 - Precast concrete products intended for structural use (in particular prestressed hollow core floor units, posts and masts, foundation piles, shuttering slabs, lattice girder elements, beam/block floor units and elements, ribbed floor elements, linear structural elements (beams and columns, load-bearing wall elements, retaining wall elements, roof elements, silos, stairs, bridge deck elements and large box culverts). - Thermal insulating materials susceptible to change their reaction to fire performance during the production process and which are classified in reaction to fire classes A, B or C (1). - Power operated doors and gates and fire resistant doors and windows and relevant hardware, including panic hardware. - Membranes for applications explosed to fire (roof underlays, sheets for roofs and water vapour, control layers). ANNEX 3 PRODUCT FAMILY: THERMAL INSULATING PRODUCTS (1/1) 1. Systems of attestation of conformity 1.1. For the product and intended use listed below, (CEN/Cenelec) are requested to specify the following system of attestation of conformity in the relevant harmonized standard/s: >TABLE> 2. Conditions to be applied by CEN on the specifications of the attestation of conformity system 2.1. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristics (see the 'no performance determined` case under Article 2.1 of the CPD and when Article 3.2 classes apply, clause 1.2.3 of the interpretative documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. 2.2. Regarding products coming under system 1 and system 3, for the initial type testing of the product (to be required by the manufacturer in the case of system 3) (see Annex III.1 (a) of the CPD) the task for the approved body will be limited to the following characteristics: - 21a: Euroclasses characteristics for reaction to fire, as indicated in Commission Decision 94/611/EC. PRODUCT FAMILY: DOORS, WINDOWS, SHUTTERS, GATES AND RELATED BUILDING HARDWARE (1/3) 1. Systems of attestation of conformity 1.1. For the product and intended use listed below, CEN/Cenelec are requested to specify the following system of attestation of conformity in the relevant harmonized standard/s: >TABLE> 2. Conditions to be applied by CEN on the specifications of the attestation of conformity system 2.1. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see the 'no performance determined` case under Article 2.1 of the CPD and when Article 3.2 classes apply, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. 2.2. Regarding products coming under system 1, for the initial type testing of the product (see Annex III.1 (a) of the CPD) the task for the approved body will be limited to the following characteristics: - 22b: integrity E, - 22c: insulation I, - 22f: smoke leakage S, - 23a: self-closing C, - 23b: ability to release (only for the related hardware). PRODUCT FAMILY: DOORS, WINDOWS, SHUTTERS, GATES AND RELATED BUILDING HARDWARE (2/3) 1. Systems of attestation of conformity 1.1. For the product and intended use listed below, CEN/Cenelec are requested to specify the following system of attestation of conformity in the relevant harmonized standard/s: >TABLE> 2. Conditions to be applied by CEN on the specification of the attestation of conformity system 2.1. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see the 'no performance determined` case under Article 2.1 of the CPD and when Article 3.2 classes apply, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. 2.2. For the initial type testing of the product (see Annex III.1 (a) of the CPD) the task for the approved body will be limited to the following characteristics: - 23a: self-closing C. PRODUCT FAMILY: DOORS, WINDOWS, SHUTTERS, GATES AND RELATED BUILDING HARDWARE (3/3) 1. Systems of attestation of conformity 1.1. For the product and intended use listed below, CEN/Cenelec are requested to specify the following system of attestation of conformity in the relevant harmonized standard/s: >TABLE> 2. Conditions to be applied by CEN on the specifications of the attestation of conformity system 2.1. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see the 'no performance determined` case under Article 2.1 of the CPD and when Article 3.2 classes apply, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. 2.2. For the initial type testing of the product to be required by the manufacturer (see Annex III.1 (a) of the CPD) the task for the approved body will be limited to the following characteristics: - 33a: watertightness, - 34f: rate of release of dangerous substances (only for indoor impact), - 43g: resistance to wind load, - 51b: direct airborn sound insulation index (only for use where acoustic performance is required), - 61a: thermal resistance, - 61b: air permeability. PRODUCT FAMILY: MEMBRANES (1/5) 1. Systems of attestation of conformity 1.1. For the product and intended use listed below, CEN/Cenelec are requested to specify the following system of attestation of conformity in the relevant harmonised standard/s: >TABLE> 2. Conditions to be applied by CEN on the specifications of the attestation of conformity system 2.1. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see the 'no performance determined` case under Article 2.1 of the CPD and when Article 3.2 classes apply, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. 2.2. For the initial type testing of the product to be required by the manufacturer (see Annex III.1 (a) of the CPD) the task for the approved body will be limited to the following characteristics: - 33a: watertightness. PRODUCT FAMILY: MEMBRANES (2/5) 1. Systems of attestation of conformity 1.1. For the product and intended use listed below, CEN/Cenelec are requested to specify the following system of attestation of conformity in the relevant harmonized standard/s: >TABLE> 2. Conditions to be applied by CEN on the specifications of the attestation of conformity system 2.1. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see the 'no performance determined` case under Article 2.1 of the CPD and when Article 3.2 classes apply, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. 2.2. For the initial type testing of the product to be required by the manufacturer (see Annex III.1 (a) of the CDP) the task for the approved body will be limited to the following characteristics: - 33a: watertightness. PRODUCT FAMILY: MEMBRANES (3/5) 1. Systems of attestation of conformity 1.1. For the product and intended use listed below, CEN/Cenelec are requested to specify the following system of attestation of conformity in the relevant harmonized standards: >TABLE> 2. Conditions to be applied by CEN on the specifications of the attestation of conformity system 2.1. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see the 'no performance determined` case under Article 2.1 of the CPD and when Article 3.2 classes apply, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. 2.2. Regarding products coming under system 1, for the initial type testing of the product [see Annex III.1(a) of the CPD] the task for the approved body will be limited to the following characteristics: - 21a: Euroclasses characteristics for reaction to fire as indicated in Commission Decision 94/611/EC. 2.3. Regarding products coming under system 3, for the initial type testing of the product to be required by the manufacturer (see Annex III.1 (a) of the CPD) the task for the approval body will be limited to the following characteristic: - 33a: watertightness. PRODUCT FAMILY: MEMBRANES (4/5) 1. Systems of attestation of conformity 1.1. For the product and intended use listed below, CEN/Cenelec are requested to specify the following system of attestation of conformity in the relevant harmonized standard/s: >TABLE> 2. Conditions to be applied by CEN on the specifications of the attestation of conformity system 2.1. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristics (see the 'no performance determined` case under Article 2.1 of the CPD and when Article 3.2 classes apply, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturerer if he does not wish to declare the performance of the product in that respect. PRODUCT FAMILY: MEMBRANES (5/5) 1. Systems of attestation of conformity 1.1. For the product and intended use listed below, CEN/Cenelec are requested to specify the following system of attestation of conformity in the relevant harmonized standard/s: >TABLE> 2. Conditions to be applied by CEN on the specifications of the attestation of conformity system 2.1. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see the 'no performance determined` case under Article 2.1 of the CPD and when Article 3.2 classes apply, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. 2.2. Regarding products coming under system 1, for the initial type testing of the product (see Annex III.1 (a) of the CPD) the task for the approved body will be limited to the following characteristics: - 21a: Euroclasses characteristics for reaction to fire as indicated in Commission Decision 94/611/EC. 2.3. Regarding products coming under system 3, for the initial type testing of the product to be required by the manufacturer (see Annex III.1 (a) of the CPD) the task for the approved body will be limited to the following characteristics: - 33b: water vapour permeability. PRODUCT FAMILY: PRECAST NORMAL/LIGHTWEIGHT/AUTOCLAVED AERATED CONCRETE PRODUCTS (1/2) 1. Systems of attestation of conformity 1.1. For the product and intended used listed below, CEN/Cenelec are requested to specify the following system of attestation of conformity in the relevant harmonized standard/s: >TABLE> 2. Conditions to be applied by CEN on the specifications of the attestation of conformity system 2.1. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see the 'no performance determined` case under Article 2.1 of the CPD and when Article 3.2 classes apply, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. PRODUCT FAMILY: PRECAST NORMAL/LIGHTWEIGHT/AUTOCLAVED AERATED CONCRETE PRODUCTS (2/2) 1. Systems of attestation of conformity 1.1. For the product and intended use listed below, CEN/Cenelec are requested to specify the following system of attestation of conformity in the relevant harmonized standard/s: >TABLE> 2. Conditions to be applied by CEN on the specifications of the attestation of conformity system 2.1. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see the 'no performance determined` case under Article 2.1 of the CPD and when Article 3.2 classes apply, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the perofrmance of the product in that respect.